In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-16-00213-CV


          IN THE INTEREST OF J.P.M., JR., W.R.M., AND A.M.M., CHILDREN

                           On Appeal from the 364th District Court
                                   Lubbock County, Texas
          Trial Court No. 2011-500,199, Honorable William R. Eichman II, Presiding

                                     August 11, 2016

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, J.P.M., father of J.P.M., Jr., W.R.M., and A.M.M., attempts to appeal

six interlocutory orders issued in a suit for modification of a child support order. As the

orders are not final, appealable orders, we dismiss for want of jurisdiction.

       On February 22, 2016, the Office of the Attorney General filed suit to modify a

2012 child support order concerning J.P.M., Jr., W.R.M., and A.M.M. Appellant, an

inmate, answered the suit pro se and moved for appointment of counsel, for discovery

from the Internal Revenue Service and Social Security Administration free of cost, and

to appear at all hearings in person or by telephone. The motions were denied on April

18, 2016. Appellant subsequently filed a motion for rehearing concerning his requests
for discovery at no cost and to appear at hearings in person by bench warrant or by

telephone. He also moved for findings of fact and conclusions of law concerning the

trial court’s rulings. The motions were denied on May 17, 2016, and appellant filed this

appeal.

       Questioning whether we had jurisdiction over the appeal, we notified appellant by

letter that it did not appear that a final, appealable order or judgment had been entered

in this case.   We directed appellant to show grounds for continuing the appeal by

August 1, 2016, or we would dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a). Appellant has yet to respond to the court’s letter.

       Generally, appellate courts have jurisdiction over final judgments only.        See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final for

purposes of appeal if it disposes of all pending parties and claims.         Id. We have

jurisdiction to consider immediate appeals of interlocutory orders only if a statute

explicitly provides appellate jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53

(Tex. 1998).

       Because the orders from which appellant attempts to appeal do not finally

dispose of all parties or claims, they are interlocutory. Finding no statutory authority

allowing immediate appeal, we lack jurisdiction to review and must dismiss the appeal.

       We therefore dismiss this appeal for want of jurisdiction and for appellant’s failure

to comply with an order of this court. TEX. R. APP. P. 42.3(a), (c).


                                                                Per Curiam




                                             2